DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Caroline Do on 09/27/2021.

The application has been amended as follows: 

SPECIFICATION
	The title has been amended as follows.

A CAPTURING APPARATUS FOR GENERATING TWO TYPES OF IMAGES FOR DISPLAY FROM AN OBTAINED CAPTURED IMAGE BASED ON SCENE LUMINANCE AND EXPOSURE

CLAIMS
	Claims 1-2, 10, 13-14, 17-18 have been amended as follows.

at least one processor; and
a memory storing a program that, when executed by the at least one processor, causes the at least one processor to function as:
a first obtaining unit configured to obtain the captured image;
a second obtaining unit configured to obtain exposure setting relating to the obtained captured image;
a third obtaining unit configured to obtain luminance of the scene;
a setting unit configured to set a mode for the generating the display image; and
a generation unit configured to generate the display image by performing luminance conversion of the obtained captured [[image -depending]] image depending on the mode set by the setting unit, wherein
in a case where a first mode is set, the generation unit performs the luminance conversion of the captured image using a first conversion characteristic indicating that output luminance after conversion is uniquely determined for the luminance of the scene, and that the output luminance does not change depending on the exposure setting, and
in a case where a second mode is set, the generation unit performs the luminance conversion of the captured image using a second conversion characteristic indicating that the output luminance changes depending on the exposure setting.

2.          (currently amended) The apparatus according to claim 1, wherein
the program further causes the at least one processor to function as a fourth obtaining unit configured to obtain a display luminance setting and a display characteristic of the display device, 
a conversion characteristic used for the luminance conversion of the captured image depending on the obtained display luminance setting and display characteristic, and
the first conversion characteristic indicates that the output luminance is determined for the luminance of the scene when the display image is displayed on the display device.

10.           (currently amended) The apparatus according to claim 6, wherein 
the display device includes a first display device and a second display device, 
the 
in a case the first display device is being viewed, the display control unit controls to display the display image on the first display device, and 
in a case where the first display device is not being viewed, the display control unit controls to display the display image on the second display device.

13.        (currently amended) A method of an apparatus for generating a display image to be displayed on a display device based on a captured image obtained by capturing a scene, comprising: 
first obtaining the captured image; 
second obtaining exposure setting relating to the captured image obtained by the first obtaining; 
third obtaining luminance of the scene; 
setting a mode for the generating the display image; and 
wherein the generating the display image performs luminance conversion of the captured image obtained by the first obtaining depending on the mode set by the setting, wherein 

in a case where a second mode is set, the luminance conversion of the captured image is performed using a second conversion characteristic indicating that the output luminance changes depending on the exposure setting.

14.          (currently amended) The method according to claim 13, further comprising fourth obtaining a display luminance setting and a display characteristic of the display device, 
wherein the generating varies [[the]] a conversion characteristic used for the luminance conversion of the captured image depending on the obtained display luminance setting and display characteristic, and 
wherein the first conversion characteristic indicates that the output luminance is uniquely determined for the luminance of the scene when the display image is displayed on the display device.

17.         (currently amended) A non-transitory computer-readable storage medium storing a program for causing a computer to perform method of an apparatus for generating a display image to be displayed on a display device based on a captured image obtained by capturing a scene, the method comprising: 
first obtaining the captured image; 
second obtaining exposure setting relating to the captured image obtained by the first obtaining; 
third obtaining luminance of the scene; 

wherein the generating the display image performs luminance conversion of the captured image obtained by the first obtaining depending on the mode set by the setting, wherein 
in a case where a first mode is set, the luminance conversion of the captured image is performed using a first conversion characteristic indicating that output luminance after conversion is uniquely determined for the luminance of the scene, and that the output luminance does not change depending on the exposure setting, and 
in a case where a second mode is set, the luminance conversion of the captured image is performed using a second conversion characteristic indicating that the output luminance changes depending on the exposure setting. 


18          (currently amended) The non-transitory computer-readable storage medium according to claim 17, wherein the [[control]] method further comprises fourth obtaining a display luminance setting and a display characteristic of the display device, 
wherein the generating varies [[the]] a conversion characteristic used for the luminance conversion of the captured image depending on the obtained display luminance setting and display characteristic, and 
wherein the first conversion characteristic indicates that the output luminance is uniquely determined for the luminance of the scene when the display image is displayed on the display device.




Reasons for Allowance

Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of the record fails to show or fairly suggest an apparatus for generating a display image to be displayed on a display device based on a captured image obtained by capturing a scene, comprising:
at least one processor; and 
a memory storing a program that, when executed by the at least one processor, causes the at least one processor to function as:
a generation unit configured to generate the display image by performing luminance conversion of the obtained captured image depending on a mode set by the setting unit, wherein
in a case where a first mode is set, the generation unit performs the luminance conversion of the captured image using a first conversion characteristic indicating that output luminance after conversion is uniquely determined for the luminance of the scene, and that the output luminance does not change depending on the exposure setting, and
in a case where a second mode is set, the generation unit performs the luminance conversion of the captured image using a second conversion characteristic indicating that the output luminance changes depending on the exposure setting, in combination with other claimed elements.

Claims 1-12 are allowed as being dependent from claim 1.
Claim 13 is a method corresponds to apparatus claim1; therefore, claim 13 is allowed for the same reasons given in claim 1.
Claims 14-15 are allowed as being dependent from claim 13.

Claim 17 is allowed for the same reasons given in claim 1.
Claims 18-19 are allowed as being dependent from claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315.  The examiner can normally be reached on 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/LUONG T NGUYEN/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        9/27/2021